PER CURIAM.*
In response to two applications for supervisory writs, this court on March 27, 1998 denied a request to bypass the district court and ordered the cases to be consolidated in the district court and to be decided by the district court on or before April 3, 1998. However, this court reserved ruling on the request to bypass the court of appeal, pending action by the district court.
On April 3, 1998, the district court rendered reasons for judgment, concluding among other things that the Louisiana Gaming Control Board was authorized by La.Rev. Stat. 27:210 B and 245 A to execute the casino operating contract without the approval of the Legislature or the Governor. The judgment was signed by the district court on April 9,1998.
This court,' acting upon the request to bypass the court of appeal that was reserved for later consideration, now issues the following order:
The request to bypass the court of appeal is denied. However, this court orders that the Court of Appeal, First Circuit, hear the appeal in this case en banc within five days of the filing of the petition for appeal and decide this case within ten days thereafter. Applications for rehearing may be filed in the court of appeal not later than forty-eight hours after the rendition of the judgment by the court of appeal, and the court of appeal shall act on any application for rehearing within twenty-four hours after filing. Any application for review by this court may be filed within five days of the later of (1) the judgment of the court of appeal or (2) the denial of the application for rehearing in the court of appeal. In all other respects, the application is denied.
CALOGERO, C.J., concurs and assigns reasons.

 VICTORY, J., not on panel. Rule IV, Part 2, § 3.